Citation Nr: 0612230	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including bipolar disorder and post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  VA will notify the veteran if further action is 
required on her part.


REMAND

In a statement received in October 2004, the veteran 
requested a personal hearing at the RO before deciding her 
appeal.  She did not specify what type of hearing she wants 
(e.g., travel Board, video-conference or hearing before a 
local decision review officer (DRO)).  In any event, she must 
be scheduled for a hearing before adjudicating her claim.  
See 38 C.F.R. §§ 20.700(a), 20.904(a)(3) (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development:

Ask the veteran to clarify what type of 
hearing at the RO she wants.  Then 
schedule her for the type of hearing 
selected.  If instead, for whatever 
reason, she has changed her mind and no 
longer wants a hearing, or if a hearing 
is scheduled and she fails to appear for 
it, also document this in the record.



When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and her representative should be furnished a Supplemental 
Statement of the Case and given time to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional evidence and 
ensure the veteran is afforded due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate disposition warranted.  No action is required by the 
veteran until contacted.  She has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





